STERN, KENNETH D., Associate Judge.
We affirm the appellant’s conviction of felony DUI. Appellant complains that the trial court permitted the State to present the fingerprint comparison testimony of an expert witness at the enhancement phase of the trial. The State did not disclose the witness until after the guilt phase of the trial was nearing completion. Although he *851claimed prejudice, appellant did not seek a continuance of the enhancement portion of the trial so he could better confront the fingerprint testimony. Nor did appellant argue that he was not the person reflected in the judgments of conviction at issue. Accordingly, the trial court did not abuse its discretion in permitting the expert to testify. See Cooper v. State, 336 So.2d 1133, 1138 (Fla.1976), cert. denied, 431 U.S. 925, 97 S.Ct. 2200, 53 L.Ed.2d 239 (1977); Staveley v. State, 744 So.2d 1051, 1053 (Fla. 5th DCA 1999), review denied, 760 So.2d 948 (Fla.2000).
We affirm the conviction of felony DWLR on the basis of Sawyer v. State, 819 So.2d 966 (Fla. 4th DCA 2002). However, we withhold the issuance of a mandate, pending the Florida Supreme Court’s ruling upon the issue of the validity of section 322.341, Florida Statutes (2002), as to which issue Sawyer conflicts with Dep’t of Highway Safety and Motor Vehicles v. Critchfield, 805 So.2d 1034 (Fla. 5th DCA), review granted, No. 02-386 (Fla. Apr. 24, 2002).
AFFIRMED.
STONE and GROSS, JJ., concur.